This cause has been heretofore affirmed, there being presented to us neither statement of facts nor bills of exception, and no brief of appellant.
In the motion for a rehearing appellant for the first time complains of the indictment. His contention is that an indictment for driving an automobile while intoxicated upon a public highway of this State should set forth with particularity the name of such highway. We note that appellant was charged with such driving on a public highway in Denton County, State of Texas. We have heretofore held that such an allegation was sufficient to apprise the person charged of the locality of the offense. See White v. State, 95 S.W.2d 429, where we upheld an identical allegation as sufficient. Also see Nichols v. State, 49 S.W.2d 783; Blackman v. State,  20 S.W.2d 783.
The motion is overruled.